Title: Indenture. Release of land to James Madison, December 1830
From: Chapman, Reynolds,Cowherd, Francis K.,Howard, Charles P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1830]
                            
                        
                        
                        This Indenture, made this day of one thousand eight hundred and thirty between Charles P. Howard and Reynolds
                            Chapman of the first part Coleby Cowherd of the second part, Francis K. Cowherd of the third part and James Madison of the
                            fourth part, all of the county of Orange and state of Virginia. Whereas the said James Madison, in order to secure to the
                            said Francis K. Cowherd the payment of the sum of three thousand dollars, did by deed dated the 20th day of September
                            1828, which is of record in the county court of Orange, convey to the said Charles P. Howard and Reynolds Chapman, and the
                            survivor of them and the heirs of such survivor, all that tract or parcel of land, situate, lying and being in the said
                            county of Orange, called Blackmeadow, adjoining the lands of Coleby Cowherd, Yelverton Cowherd and others and containing
                            by estimation eight hundred acres in trust for the uses and purposes in the said deed specified; and whereas the said
                            James Madison has paid to the said Francis K. Cowherd the full amount of the debt including interest intended to be
                            secured by the deed aforesaid, and the said James Madison having sold and conveyed the aforesaid tract of land to the said
                            Coleby Cowherd, he has requested the said Charles P. Howard and Reynolds Chapman to release to him all the right, title
                            and interest which accrued to them and which they derived, in and to the said tract or parcel of land, under and by the
                            deed of trust aforesaid—Now therefore, this Indenture witnesseth, that the said Charles P. Howard and Reynolds Chapman
                            for and in consideration of the premises, and of the sum of one dollar to them in hand paid by the said Coleby Cowherd, at
                            and before the sealing and delivery hereof, the receipt whereof is hereby acknowledged, and by and with the assent of the
                            said Francis K. Cowherd and James Madison, testified by their being parties hereto, and signing and sealing these
                            presents—Have granted, bargained, sold and released and do by these presents, grant, bargain, sell and release unto the
                            said Coleby Cowherd his heirs and assigns all the right, title and interest, which accrued to them and which they
                            derived, under and by the deed of trust aforesaid, in to the aforesaid tract of land—To have and to hold the same to him
                            the said Coleby Cowherd, his heirs and assigns, free from all claim of them, the said Charles P. Howard and Reynolds
                            Chapman, and of all persons claiming by, from or under them. In testimony whereof the parties aforesaid have hereunto put
                            their hands and affixed their seals the day and year first above written.
                        Signed, sealed and delivered,
                        
                            
                                
                            Charles P. Howard (seal)
                        Francis K. Cowherd (seal)Reynolds Chapman  (seal)James Madison (seal)Coleby Cowherd (seal)
                    in the presence of                        
                            
                            Jno H Lee
                        
                            Jno. C. Payne
                        Wm. Cowherd At a quarterly court held for the county of Orange at the courthouse, on monday the twenty eighth of March
                            1831—This Indenture of Release was acknowledged by Reynolds Chapman a party thereto, and proved as to the execution of
                            Charles P. Howard, Francis K Cowherd, James Madison and Coleby Cowherd also parties to the same, by the oaths of John H.
                            Lee, John C. Payne and William Cowherd the witnesses thereto, and ordered to be recorded                        
                            
                            Teste
                        